Citation Nr: 0312406	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-33 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 
1991, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected PTSD for the period of 
September 4, 1991 to October 7, 1998.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD for the period beginning 
October 8, 1998.


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Waco, Texas, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, effective from September 4, 
1991, and assigned a disability rating of 10 percent.  The 
veteran appealed the effective date and the rating.

In a November 2000 rating decision, the RO increased the 
rating from 10 percent to 30 percent, effective October 8, 
1998.  The veteran continued his appeal, seeking ratings 
higher than 10 percent for the earlier period and higher than 
30 percent for the later period.

In April 2001, the Board issued a decision denying the 
effective date and increased rating claims currently on 
appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2002, the Court granted a joint motion from the parties, and 
vacated the April 2001 Board decision, and remanded the case 
for additional actions.

The veteran has recently submitted arguments in support of a 
claim for a total disability rating based on individual 
unemployability (TDIU).  It does not appear that the veteran 
filed a notice of disagreement within a year to appeal the 
RO's denial of a TDIU in a November 2000 rating decision.  
While an appeal to the Board for a TDIU has not been filed, 
the veteran's correspondence on that issue can be treated as 
a new claim for TDIU.  That issue is therefore referred to 
the RO for appropriate action.


REMAND

The veteran's representative has asserted that, in accordance 
with 38 C.F.R. § 3.156(c), the issue of the effective date 
for service connection for PTSD should be remanded for the RO 
to reconsider the effective date in light of military records 
received in April 1996.  The Board will remand the effective 
date issue for RO consideration.

Additional evidence should be sought with regard to the 
claims for higher ratings for PTSD for two periods.  The 
veteran has indicated that he has had some treatment for 
PTSD.  The RO should ask the veteran to identify the sources 
and dates of mental health, including PTSD, treatment he has 
received since service, and should obtain the records of that 
treatment.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter informing him 
of the evidence needed to substantiate 
his claims, of what evidence he is 
responsible for obtaining and of what 
evidence VA will undertake to obtain.  
The RO should specifically ask the 
veteran to identify the sources and 
approximates dates of mental health, 
including PTSD, treatment that he has 
received since service.  The RO should 
obtain records of the treatment 
identified by the veteran.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should readjudicate the 
veteran's claims in light of all evidence 
received since its November 2000 
supplemental statement of the case.  The 
RO should issue a supplemental statement 
of the case pertaining to any appealed 
claim that remains denied.

The veteran is advised that he has one year to submit the 
necessary evidence, and that his claim cannot be 
readjudicated by the Board until the one year period has 
expired, or unless he reports that he has no additional 
evidence, or waives the one year period.

After the above actions are completed, the case should be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


